Citation Nr: 1720061	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability, to include central/right paracentral disc herniation at L5-S1.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability, to include left knee strain with degenerative changes and patellofemoral pain syndrome.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to a disability rating in excess of 10 percent for service-connected pseudo folliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2011, and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at an August 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, and a transcript of this hearing is of record.

In September 2015, the Board remanded the claims, except for the claim of an increased disability rating for pseudo folliculitis barbae, for additional development and adjudicative action.  The case is now returned for appellate review.  Unfortunately for the reasons described below, the case must be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its September 2015 remand, the Board instructed the AOJ to provide access to the electronic claims file to an orthopedic surgeon or neurosurgeon and a somnologist in order to afford the Veteran with VA medical opinions on his claims. The Board instructed that, if the specialists deemed examinations necessary, then the Veteran was to be scheduled for VA medical examinations. 

In December 2015, the Veteran was scheduled and then re-scheduled for VA medical examinations regarding the additional claims that were referred by the Board in its September 2015 remand. On March 2, 2016, the Veteran was re-scheduled again for VA medical examinations in connection with the remanded claims. The Veteran failed to appear for these examinations. On a March 18, 2016 report of general information, the Veteran called to request that these examinations be rescheduled because he was having transportation issues.  He said that he would make the rescheduled examination.  As the Veteran has provided good cause for failing to attend the examinations scheduled in March 2016, additional examinations should be scheduled for his claim.

Additionally, the requests for these examinations by the AOJ do not show that the Veteran's claims files were provided to the required specialists and that the specialists determined that examinations were necessary. This deficiency should be corrected upon remand. 

An increased disability rating for pseudo folliculitis barbae was denied in a January 2016 rating decision, and the Veteran submitted a notice of disagreement in February 2016. The RO sent the Veteran a letter in June 2016 in response to the notice of disagreement, but the letter was returned as undeliverable.  After confirming the Veteran's correct address in September 2016, however, there is no record that the RO sent the Veteran another letter.  As it does not appear that the RO is still processing this claim, the matter must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Provide access to the electronic claims file to an orthopedic surgeon or neurosurgeon for opinions regarding the respective natures and etiologies of the Veteran's claimed low back and bilateral knee disorders. If an examination is deemed necessary by the examiner, one should be provided. The examiner should review the electronic claims file and note his or her review in the medical opinion. 

Regarding the Veteran's claim for a low back disorder, in reviewing the electronic claims file, the examiner should note:

a. The service treatment records, including the July 2003 post-deployment health assessment in which the Veteran reported experiencing back pain;

b. The VA treatment records and private treatment records, to include the January 2010 private chiropractor's letter, opining that the Veteran's back disorder was related to service;

c. The VA medical examination reports; and

d. The lay statements of the Veteran and his friends, stating that the Veteran experienced low back disorder symptomatology during service.

Having done so, the examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran's current low back disorder is related to service, to include as due to claimed participation in wrestling during service?

Regarding the claim for service connection for a knee disorder, in reviewing the electronic claims file, the examiner should note:

a. The service treatment records, indicating treatment for knee disorder symptomatology in October 2000 and January 2003; 

b. The VA treatment records and private treatment records, to include the X-rays showing mild to moderate patellofemoral compartment narrowing in November 2004; mild narrowing of the medial compartments of the femorotibial joints bilaterally in April 2009; and normal findings in February 2010 and June 2012. 

c. the January 2010 private chiropractor's letter, opining that the Veteran had a degenerative knee disorder related to service;

d. The VA medical examination reports, to particularly include the December 2014 VA medical examination report in which the examiner found that the Veteran did not have a current knee disorder based on a review of the X-rays; and

e. The lay statements of the Veteran and his friends, stating that the Veteran experienced knee disorder symptomatology during service.

Having done so, the examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran has a knee disorder, to include an arthritic disorder, related to service, to include as due to claimed participation in wrestling during service?

The reasons and bases for the opinion are to be fully explained with a complete discussion of BOTH the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case. If the examiner finds that the Veteran does not have an arthritic knee disorder, the examiner should fully explain this opinion in light of the previous diagnoses. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Please ask the examiner to indicate his or her specialty in the report so that the directives of this remand can be verified as complied with.

2. Provide access to the electronic claims file to a somnologist or other qualified expert for an opinion regarding the etiology of the Veteran's claimed sleep apnea. The examiner should review the electronic claims file and note his or her review in the medical opinion. In reviewing the file, the examiner should note:

a. The service treatment records;

b. The VA and private treatment records;

c. The VA examination reports; and

d. The lay evidence indicating that the Veteran snored and stopped breathing at night during service. 

The examiner is asked to determine the following:

Whether it is at least as likely as not that the Veteran's current sleep apnea is related to service?

The reasons and bases for the opinion are to be fully explained with a complete discussion of BOTH the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

Please ask the examiner to indicate his or her specialty in the report so that the directives of this remand can be verified as complied with.

3. Issue a Statement of the Case to the Veteran regarding the January 2016 denial of an increased disability rating for pseudo folliculitis and follow all appropriate appellate proceedings thereafter. 

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

